 


Exhibit 10.24


English Translation of Chinese Version



Processing Contract




Party A: Guangdong Taigu Coca-Cola Beverages Co. Ltd.
Adress: No. 998 Huangbu Blvd East, Guangzhou City Guangdong, China


Party B: Guangdong Taoda Beverage Co. Ltd.
Address: No. 2 Zhuji Road Jishan Village Zhuji Street Guangdong City, China


Part A and Part B have entered into this contract with the agreement of details
as follows.



1.  
Products to be produced by Party B at the request of Party A (the “Products”)




a.  
Products and specification

(INTENTIONALLY DELETED)



b.  
Quantity - Party A will provide purchase order at the last work day of a week.
Party B will provide delivery schedule a week prior to delivery.




2.  
Supply of Material and Requirement of Quality




a.  
Party B will produce PET bottles by using the module designated by Party A.
Party B shall purchase the raw material from the suppliers who shall be
designated Party A. The produced bottle shall be inspected by Party A. Party A
will only examine the configuration design of bottle and the odor and will not
be liable for any deficiency of quality produced by Party B.




b.  
The related material for producing accessories (such as cap, label, box, and
etc) of bottle shall be designated by Party A . Party B shall obtain the
approval before purchasing cap and label.




c.  
The products processed by Party B shall meet the standard of GB17323-1998 and
the industry standard required by Party A. Please see attachment for the details
of requirement.




3.  
Purchase Price

(INTENTIONALLY DELETED)

a.  
Payments: Party B shall provide invoice with the quantity of the products
accepted by Party A on 15th day and 30th day of each month. Party A will make
all the payments due within a week.




4.  
Term of Contact

a.  
The valid term of this contact will be from January 1, 2008 to December 31,
2008. Contact can be extended with mutual agreement.

 

--------------------------------------------------------------------------------




English Translation of Chinese Version

 

5.  
Trademark/ Intellectual Property

a.  
Party A and Coca (China) Co., Ltd will co-own the trademark and its
configuration design of the Product. Party B shall be liable for any violation
of property rights arising from its performance of this contract. Party A shall
be legible to terminate this contract when such violation occurs.

b.  
The contact does not authorize Party B to sell the Products. Party B will be
liable for any use of any related products without Party A’s approval and Party
A shall terminate this contract for such violation.

c.  
Party B is responsible to maintain all the related products and materials
related to the Products. Party B will be liable for any unauthorized usage of
all materials and Products by third parties.




6.  
Miscellaneous




a.  
Party A shall send supporting staffs at Party B’s site. Party B will be
responsible for board and accommodation for the supporting staffs.

b.  
Party B shall provide proper warehouse for maintain all the materials and the
Products. The capacity of the warehouse shall be able to place materials for
two-month demand and made products for one-month demand.

c.  
Upon early termination of the contract, Party B shall promptly return to Party A
all the raw materials and unfinished products without delay.




7.  
Event of Default:

a.  
(INTENTIONALLY DELETED)

b.  
If the Product failed to satisfy the standard as set forth in the agreement,
Party B shall be responsible to recall all the deficient product at its own
cost.

c.  
(INTENTIONALLY DELETED)




8.  
Any dispute arising from this contract shall be determined by courts with the
jurisdiction where Party A is domiciled.




9.  
This contract may be executed in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.



Party A: Guangdong Taigu Coca-Cola Beverages Co. Ltd.
Stamp and Seal


Party B: Guangdong Taoda Beverage Co. Ltd.
Stamp and Seal


2

--------------------------------------------------------------------------------

